                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

JOHN R. F.,                                             )
                                                        )
         Plaintiff,                                     )        No. 18 C 6218
                                                        )
                  v.                                    )        Magistrate Judge M. David Weisman
                                                        )
ANDREW SAUL, Commissioner                               )
of Social Security,                                     )
                                                        )
         Defendant.                                     )


                               MEMORANDUM OPINION AND ORDER

         John R. F. brings this action pursuant to 42 U.S.C. § 405(g) for judicial review of the Social

Security Administration’s (“SSA’s”) decision denying his application for benefits. For the reasons

set forth below, the Court reverses the SSA’s decision. 1


                                                    Background

         Plaintiff applied for benefits on August 28, 2014, alleging a disability onset date of

November 1, 2007. (R. 81.) His application was denied initially and on reconsideration. (R. 91,

119.) Plaintiff requested a hearing before an administrative law judge (“ALJ”), which was held

on April 28, 2017. (R. 30-73.) In a decision dated September 28, 2017, the ALJ denied plaintiff’s

claim. (R. 13-22.) The Appeals Council declined review (R. 1-3), leaving the ALJ’s decision as

the final decision of the SSA, reviewable by this Court pursuant to 42 U.S.C. § 405(g). See Villano

v. Astrue, 556 F.3d 558, 561-62 (7th Cir. 2009).




1
  Plaintiff’s reply brief was due June 19, 2019. Plaintiff did not file the brief or seek or receive an extension of time
to do so. Accordingly, the Court decides this motion without it.
                                            Discussion

       The Court reviews the ALJ’s decision deferentially, affirming if it is supported by

“substantial evidence in the record,” i.e., “‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” White v. Sullivan, 965 F.2d 133, 136 (7th Cir. 1992)

(quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). “Although this standard is generous,

it is not entirely uncritical,” and the case must be remanded if the “decision lacks evidentiary

support.” Steele v. Barnhart, 290 F.3d 936, 940 (7th Cir. 2002).

       Under the Social Security Act, disability is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). The regulations

prescribe a five-part sequential test for determining whether a claimant is disabled. See 20 C.F.R.

§§ 404.1520, 416.920(a). The SSA must consider whether: (1) the claimant has performed any

substantial gainful activity during the period for which he claims disability; (2) the claimant has a

severe impairment or combination of impairments; (3) the claimant’s impairment meets or equals

any listed impairment; (4) the claimant retains the residual functional capacity to perform his past

relevant work; and (5) the claimant is able to perform any other work existing in significant

numbers in the national economy. Id.; Zurawski v. Halter, 245 F.3d 881, 885 (7th Cir. 2001).

       At step one, the ALJ found that plaintiff had not engaged in substantial gainful activity

since the alleged onset date. (R. 15.) At step two, the ALJ determined that plaintiff has the severe

impairments of “spine disorders and chronic obstructive pulmonary disease.” (Id.) At step three,

the ALJ found that plaintiff’s impairments do not meet or medically equal the severity of a listed

impairment. (R. 16.) At step four, the ALJ found that plaintiff is unable to perform any past



                                                 2
relevant work but has the residual functional capacity (“RFC”) to perform light work with various

limitations. (R. 16-17, 20.) At step five, the ALJ found that jobs exist in significant numbers in

the national economy that plaintiff can perform, and thus he is not disabled. (R. 21-22.)

       Plaintiff argues that the ALJ improperly assessed his symptoms and, as a result, omitted

necessary limitations from the RFC. The ALJ rejected plaintiff’s claim of disabling pain, in part,

because it was inconsistent with plaintiff’s report of his daily activities. (R. 17.) Plaintiff’s

activities include doing household chores like laundry, cooking, and dish washing; helping take

care of his mother and her pets; shopping for food each week; and going to a friend’s house weekly

to watch football. (R. 270-73.) However, the record shows that plaintiff does chores slowly, takes

breaks when necessary, and gets help with the chores from his mother’s home health aide, his

brother, and his neighbors, and he only shops for thirty minutes at a time once a week. (R. 56-57,

270-73.) Plaintiff’s ability to engage in these limited activities is not a basis for rejecting his

allegations of disabling pain. See Carradine v. Barnhart, 360 F.3d 751, 756 (7th Cir. 2004)

(plaintiff’s ability to “drive, shop, [and] do housework” held an insufficient basis for rejecting her

allegations of pain); Brennan-Kenyon v. Barnhart, 252 F. Supp. 2d 681, 698 (N.D. Ill. 2003)

(characterizing plaintiff’s daily activities of “cooking, cleaning, doing laundry, shopping, driving

five miles per week, and attending to personal hygiene” as “fairly restricted” and stating that they

are “not the kind of activities that necessarily undermine or contradict a claim of disabling

impairments”).

       The ALJ also cited plaintiff’s failure to take prescribed medication as a basis for

discounting his symptom allegations, citing a record from a single doctor’s visit as support. (R.

18 (citing R. 502).) There is, however, a wealth of evidence the ALJ did not address, which shows

that plaintiff consistently takes prescribed medication, including several narcotic pain relievers.



                                                  3
(See, e.g., R. 328-31, 342-44, 351-52, 358, 493, 498, 514, 528, 566, 633-39); see also SSR 16-2p,

2017 WL 5180304, at *9 (Oct. 25, 2017) (“Persistent attempts to obtain relief of symptoms, such

as increasing dosages and changing medications . . . may be an indication that an individual’s

symptoms are a source of distress and may show that they are intense and persistent.”). Similarly,

the ALJ asserts that plaintiff has had “little, conservative treatment . . . with no procedures advised”

(R. 18) but does not address evidence that plaintiff tried epidurals, muscle injections, chiropractic

manipulation, and physical therapy without success, and was not advised to have any other

procedures. (R. 41-42, 351-52, 365-70, 482.) The ALJ’s selective discussion of the evidence is

not sufficient to support the symptom evaluation. See Denton v. Astrue, 596 F.3d 419, 425 (7th

Cir. 2010) (“An ALJ has the obligation to consider all relevant medical evidence and cannot simply

cherry-pick facts that support a finding of non-disability while ignoring evidence that points to a

disability finding.”). Because the ALJ’s symptom evaluation, and the RFC on which it is based,

is not supported by substantial evidence, this case must be remanded. See Clifford v. Apfel, 227

F.3d 863, 872 (7th Cir. 2000) (remanding case because of erroneous credibility determination).




                                                   4
                                                   Conclusion

For the reasons set forth above, the Court grants plaintiff’s motion for summary judgment

[10], denies SSA's motion for summary judgment [20], reverses the SSA’s decision, and

remands this case for further proceedings consistent with this Memorandum Opinion and

Order.2

SO ORDERED.                                          ENTERED: July 2, 2019




                                                     _________________________________
                                                     M. David Weisman
                                                     United States Magistrate Judge




Plaintiff also contests the ALJ’s assessment of physical therapist Jones’s opinion. (See Pl.’s Br., ECF 11 at 13-14.)
2

However, having determined that the case must be remanded, the Court need not address this argument.

                                                         5
